      Case 5:20-cv-00422-GLS-ATB Document 9 Filed 07/14/20 Page 1 of 3


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK

TYSHAWN PITTMAN,
                                                    Plaintiff,
             v.                                                         5:20-CV-422
                                                                        (GLS/ATB)
SGT./INV. STACEY BILLINGS, et al.,
                                                    Defendants.

TYSHAWN PITTMAN, Plaintiff, pro se

ANDREW T. BAXTER
United States Magistrate Judge

                                        ORDER

      On April 20, 2020, I issued an Order and Report-Recommendation (“ORR”),

recommending that two of plaintiff’s claims go forward, plaintiff’s “Eleventh

Amendment” claim be dismissed with prejudice, and the remaining claims be dismissed

without prejudice to plaintiff filing a proposed amended complaint. (Dkt. No. 7). On

May 21, 2020, the Honorable Senior United States District Court Judge Gary L. Sharpe

adopted my ORR, allowing the First and Fourth Amendment claims to go forward,

dismissing the “Eleventh Amendment” claim with prejudice, and dismissing the

remaining claims without prejudice and with the opportunity to amend. (Dkt. No. 8).

Service was deferred until plaintiff had the opportunity to amend his complaint.

Plaintiff’s time to amend expired on June 20, 2020. Plaintiff has failed to submit a

proposed amended complaint for the court’s review, thus, the court will order service of

the original complaint, and will order a response by defendants only as to the claims

which remain after Senior Judge Sharpe’s order.

      The issue in this action involves the seizure of $213.30 from plaintiff’s prison
       Case 5:20-cv-00422-GLS-ATB Document 9 Filed 07/14/20 Page 2 of 3


account by “freezing” the account. The claims remaining in this action after Senior

Judge Sharpe’s order are the Fourth Amendment claim that the initial “seizure” of the

account was “unreasonable,” as distinguished from any Fourteenth Amendment Due

Process claim, which has been dismissed.1 (Dkt. No. 7 at 8-9). The second remaining

claim is a First Amendment retaliation claim in which plaintiff alleges that the

“defendants” froze his inmate account because he exercised his right not to speak with

defendant Billings without contacting his attorney. (Dkt. No. 7 at 14-19).

       WHEREFORE, based on the findings above, it is

       ORDERED, that plaintiff’s original complaint (Dkt. No. 1) is the operative

pleading, read together with my ORR of April 30, 2020 (Dkt. No. 7) adopted by Senior

Judge Sharpe on May 21, 2020 (Dkt. No. 8), and it is

        ORDERED that the Clerk shall issue summonses and forward them, along with

copies of the complaint, and a packet containing General Order 25, which sets forth the

Civil Case Management Plan used by the Northern District of New York to the United

States Marshal for service upon the defendants. The Clerk shall forward a copy of the

summons and complaint to the Cortland County Attorney Karen Howe, County Office

Building, Central Avenue, Suite 312, Cortland, NY 13045, together with a copy of this

Decision and Order, my ORR, and Senior Judge Sharpe’s Order. (Dkt. Nos. 7, 8), and it

is

       ORDERED, that a response only to the remaining claims in plaintiff’s complaint

as discussed above (Fourth and First Amendment claims) be filed by the named


       1
        For additional details regarding plaintiff’s remaining claims I refer to my ORR and Senior
Judge Sharpe’s adoption thereof. (Dkt. Nos. 7, 8).

                                                  2
        Case 5:20-cv-00422-GLS-ATB Document 9 Filed 07/14/20 Page 3 of 3


defendants or their counsel as provided for in the Federal Rules of Civil Procedure; and

it is

        ORDERED, that the Clerk is directed to schedule a Rule 16 conference before

me, and it is

        ORDERED that all pleadings, motions, and other documents relating to this

action must bear the case number assigned to this action and be filed with the Clerk of

the United States District Court, Northern District of New York, 7th Floor, Federal

Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Any paper sent by a

party to the Court or the Clerk must be accompanied by a certificate showing that

a true and correct copy of same was served on all opposing parties or their counsel.

Any document received by the Clerk or the Court which does not include a proper

certificate of service will be stricken from the docket. Plaintiff must comply with all

requests by the Clerk’s Office for any documents that are necessary to maintain this

action. All parties must comply with Local Rule 7.1 of the Northern District of New

York in filing motions. Plaintiff is also required to promptly notify the Clerk’s

Office and all parties or their counsel, in writing, of any change in his address; his

failure to do so will result in the dismissal of this action; and it is

        ORDERED that the Clerk shall serve a copy of this Decision and Order on

plaintiff.

Dated: July 14, 2020




                                             3
